Name: Commission Regulation (EC) NoÃ 169/2008 of 25 February 2008 excluding ICES Subdivisions 27 and 28.2 from certain fishing effort limitations and recording obligations for 2008, pursuant to Council Regulation (EC) NoÃ 1098/2007 establishing a multiannual plan for the cod stocks in the Baltic Sea and the fisheries exploiting those stocks
 Type: Regulation
 Subject Matter: fisheries;  natural environment
 Date Published: nan

 26.2.2008 EN Official Journal of the European Union L 51/3 COMMISSION REGULATION (EC) No 169/2008 of 25 February 2008 excluding ICES Subdivisions 27 and 28.2 from certain fishing effort limitations and recording obligations for 2008, pursuant to Council Regulation (EC) No 1098/2007 establishing a multiannual plan for the cod stocks in the Baltic Sea and the fisheries exploiting those stocks THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1098/2007 of 18 September 2007 establishing a multiannual plan for the cod stocks in the Baltic Sea and the fisheries exploiting those stocks, amending Regulation (EEC) No 2847/93 and repealing Regulation (EC) No 779/97 (1), and in particular Article 29(2) thereof, Having regard to the reports submitted by Denmark, Estonia, Finland, Germany, Latvia, Lithuania, Poland and Sweden, Having regard to the opinion of the Scientific, Technical and Economic Committee for Fisheries (STECF), Whereas: (1) Provisions for setting fishing effort limitations for the cod stocks in the Baltic Sea and on the recording of related fishing effort data are set out in Council Regulation (EC) No 1098/2007. (2) On the basis of (EC) No 1098/2007, Annex II to Council Regulation (EC) No 1404/2007 (2) has established fishing effort limitations for 2008 in the Baltic Sea. (3) According to Article 29(2) and Article 29(4) of Regulation (EC) No 1098/2007 the Commission may exclude Subdivisions 27 and 28.2 from the scope of certain fishing effort limitations and recording obligations when the catches of cod were below a certain threshold in the last reporting period. (4) Taking into account the reports submitted by Member States and the advice from the STECF, Subdivisions 27 and 28.2 should be excluded in 2008 from the scope of those fishing effort limitations and recording obligations. (5) In order to ensure that account could be taken of the latest information made available by the Member States and to allow the scientific advice to be based on the most accurate information, the ultimate date laid down in Article 29(2) of Regulation (EC) No 1098/2007 for the final conclusion concerning the need to exclude the respective Subdivisions could not be met. (6) Regulations (EC) No 1098/2007 and (EC) No 1404/2007 apply from 1 January 2008. In order to ensure coherence with those Regulations, this Regulation should apply retroactively from that date. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Article 8(1)(b), (3), (4) and (5) and Article 13 of Regulation (EC) No 1098/2007 shall not apply to ICES Subdivisions 27 and 28.2. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 2008. For the Commission Joe BORG Member of the Commission (1) OJ L 248, 22.9.2007, p. 1. (2) OJ L 312, 30.11.2007, p. 1.